DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered. The traversal between claims 15-23 and 24-34 is approved. The applicant elects claims 15-34 for prosecution and cancels claims 1-14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15, 18-20, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poletti (US 2017/0295429 A1) in view of Dedieu et al (US 2007/0110257 A1).
Regarding claim 15, Poletti discloses a microphone comprising:
a microphone array comprising a plurality of microphone elements (Poletti; Fig 3; microphone 330) arranged in a plurality of concentric sub-arrays (Poletti; Fig 3; Para [0092]; each circular array interpreted as sub array), each sub-array comprising a respective subset of the microphone elements (Poletti; Fig 3; Para [0092]; each circular array interpreted as sub array), the subsets of microphone elements being vertically aligned, and the sub-arrays being arranged in a stacked configuration (Poletti; Fig 3; Para [0092]; vertically stacked circular arrays), wherein the plurality of sub-arrays have a substantially uniform radius (Poletti; Fig 3; Para [0082]), substantially equal spacing between the microphone elements in each sub-array (Poletti; Fig 3; Para [0082]), and a substantially uniform vertical distance between adjacent sub-arrays (Poletti; Fig 3; distance z between circular array; Para [0082]); but do not expressly disclose omnidirectional microphone elements. However, in the same field of endeavor, Ser et al disclose a microphone device comprising omnidirectional microphone elements (DeDieu et al; Para [0023]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filtering taught by Saleem in the device taught by Poletti. The motivation to do so would have been to provide superior performance by the microphone array.

Regarding claim 18, Poletti in view of DeDieu et al disclose the microphone of claim 15, wherein each sub-array is formed by arranging a subset of the plurality of microphone elements in a circle having the uniform radius (Polleti; Para [0082]).

Regarding claim 19, Poletti in view of DeDieu et al disclose the microphone of claim 15, wherein each omnidirectional microphone element is a micro-electrical mechanical system (MEMS) microphone transducer (Polleti; Para [0013]).

Regarding claim 20, Poletti in view of DeDieu et al disclose the microphone of claim 15, further comprising a first beamforming component configured to form first and second bidirectional outputs based on audio signals received from first and second pairs of the omnidirectional microphone elements, respectively (Polleti; Para [0092]).

Regarding claim 24, Poletti discloses a microphone comprising: a microphone array comprising a plurality of microphone elements arranged in a plurality of concentric sub-arrays (Polletti; Fig 3; Para [0092]), each microphone element being located in a respective one of the sub-arrays (Polletti; Fig 3; Para [0092]), the sub-arrays being vertically aligned and arranged in a stacked configuration (Polletti; Fig 3; Para [0092]), and the plurality of sub-arrays comprising a top sub-array, a central sub-array, and a bottom sub-array (Polletti; Fig 3; top subarray; central subarray; bottom subarray); and one or more beamforming components configured to: form a first plurality of bidirectional outputs by pairing each microphone element in the central sub-array with a respective one of the microphone elements in the top sub- array (Polleti; Para [0091]); form a second plurality of bidirectional outputs by pairing each microphone element in the central sub-array with a respective one of the microphone elements in the bottom sub-array (Polleti; Para [0091]); and generate a forward-facing output for the microphone array based on the first and second bidirectional outputs (Polleti; Para [0092]); but do not expressly disclose omnidirectional microphone. However, in the same field of endeavor, Ser et al disclose a microphone device comprising omnidirectional microphone elements (DeDieu et al; Para [0023]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filtering taught by Saleem in the device taught by Poletti. The motivation to do so would have been to provide superior performance by the microphone array.

Regarding claim 25, Poletti in view of DeDieu et al disclose the microphone of claim 24, wherein the one or more beamforming components are further configured to: form a first virtual sub-array output by combining the first plurality of bidirectional outputs (Polleti; Para [0091]; vertical beamformers 620); form a second virtual sub-array output by combining the second plurality of bidirectional outputs (Polleti; Para [0091]; vertical beamformers 620); and generate the forward-facing output for the microphone array by combining the first virtual sub-array output with the second virtual sub-array output (Polleti; Para [0092]).

Regarding claim 26, Poletti in view of DeDieu et al disclose the microphone of claim 24, where the plurality of sub-arrays having a substantially uniform radius, substantially equal spacing between the microphone elements in each sub-array (Polleti; Fig 3; Para [0082]), and a substantially uniform vertical distance between adjacent sub-arrays (Polleti; Fig 3; Para [0082]).

Regarding claim 27, Poletti in view of DeDieu et al disclose the microphone of claim 24, wherein each omnidirectional microphone element is a micro- electrical mechanical system (MEMS) microphone transducer (Polleti; Para [0013]).

Claim(s) 16, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polleti (US 2017/0295429 A1) in view of Dedieu et al (US 2007/0110257 A1) and further in view of Ser et al (NPL, Self Calibration based robust near field Adaptive beamforming for microphone arrays).
Regarding claim 16, Poletti in view of DeDieu et al disclose the microphone of claim 15, but do not expressly disclose wherein the microphone array has a peak sensitivity at a working distance of less than about four inches from the center of the microphone array. However, in the same field of endeavor, Ser et al disclose a microphone wherein the microphone array has a peak sensitivity at a working distance of less than about four inches from the center of the microphone array (Ser et al; Fig 2;). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filtering taught by Saleem in the device taught by Poletti. The motivation to do so would have been to reduce power consumption by the microphone array.

Regarding claim 28, Poletti in view of DeDieu et al disclose the microphone of claim 24, but do not expressly disclose wherein the microphone array has a peak sensitivity at a working distance of less than about four inches from the center of the microphone array. However, in the same field of endeavor, Ser et al disclose a microphone wherein the microphone array has a peak sensitivity at a working distance of less than about four inches from the center of the microphone array (Ser et al; Fig 2;). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filtering taught by Saleem in the device taught by Poletti. The motivation to do so would have been to reduce power consumption by the microphone array.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polleti (US 2017/0295429 A1) in view of Dedieu et al (US 2007/0110257 A1) and further in view of Saleem et al (US 9,293,134 B1).
Regarding claim 17, Poletti in view of DeDieu et al disclose the microphone of claim 15, but do not expressly disclose wherein the microphone array is configured to capture near field sounds and reject far field sounds within a frequency range of about 20 hertz (Hz) to about 18.5 kilohertz (kHz). However, in the same field of endeavor, Saleem et al disclose a microphone wherein the microphone array is configured to capture near field sounds and reject far field sounds within a frequency range of about 20 hertz (Hz) to about 18.5 kilohertz (kHz) (Saleem et al; col 1; lines 63-67; capture voice signals). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filtering taught by Saleem in the device taught by Poletti. The motivation to do so would have been to improve the quality of the sound signal recorded by the microphone array.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polleti (US 2017/0295429 A1) in view of Dedieu et al (US 2007/0110257 A1) and further in view of Stergiopoulos (NPL, Advanced Beamformers).
Regarding claim 21, Poletti in view of DeDieu et al disclose the microphone of claim 20, but do not expressly disclose further comprising a second beamforming component configured to: form a first sub-array output by combining a first plurality of bidirectional outputs generated by the first beamforming component, and form a second sub-array output by combining a second plurality of bidirectional outputs generated by the first beamforming component. However, in the same field of endeavor, Stergiopoulos discloses a sensor array comprising a second beamforming component configured to: form a first sub-array output by combining a first plurality of bidirectional outputs generated by the first beamforming component (Stergiopoulos; Fig 5; Page 20; lines 1-30), and form a second sub-array output by combining a second plurality of bidirectional outputs generated by the first beamforming component (Stergiopoulos; Fig 5; Page 20; lines 1-30). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensor taught by Stergiopoulos as beamformer in the device taught by Poletti. The motivation to do so would have been to increase the protection against noise of the microphone array.

Regarding claim 22, Poletti in view of DeDieu et al and further in view of Stergiopoulos disclose the microphone of claim 21, wherein the plurality of sub-arrays includes a top sub-array, a central sub-array, and a bottom sub-array (Polleti; Para [0013]), but do not expressly disclose and the first plurality of bidirectional outputs is formed by pairing each microphone element in the central sub-array with a respective one of the microphone elements in the top sub-array, and the second plurality of bidirectional outputs is formed by pairing each microphone element in the central sub-array with a respective one of the microphone elements in the bottom sub-array. However, in the same field of endeavor, Stergiopoulos discloses a sensor array comprising the first plurality of bidirectional outputs is formed by pairing each microphone element in the central sub-array with a respective one of the microphone elements in the top sub-array (Stergiopoulos; Fig 5; Page 20; lines 1-30), and the second plurality of bidirectional outputs is formed by pairing each microphone element in the central sub-array with a respective one of the microphone elements in the bottom sub-array (Stergiopoulos; Fig 5; Page 20; lines 1-30). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensor taught by Stergiopoulos as beamformer in the device taught by Poletti. The motivation to do so would have been to increase the protection against noise of the microphone array.

Regarding claim 23, Poletti in view of DeDieu et al and further in view of Stergiopoulos disclose the microphone of claim 21, further comprising a third beamforming component configured to generate a forward-facing output for the microphone array by combining the first sub-array output with the second sub-array output (Polleti; Para [0092]).

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polleti (US 2017/0295429 A1) in view of DeDieu et al (US 2007/0110257 A1) and further in view of Ryan et al (NPL, Optimum Near Field Response for microphone arrays).
Regarding claim 29, Poletti in view of DeDieu disclose the microphone of claim 24, but do not expressly disclose wherein the microphone array is configured to capture near field sounds and reject far field sounds within a frequency range of about 20 hertz (Hz) to about 18.5 kilohertz (kHz). However, in the same field of endeavor, Ryan et al disclose a microphone wherein the microphone array is configured to capture near field sounds and reject far field sounds within a frequency range of about 20 hertz (Hz) to about 18.5 kilohertz (kHz) (Ryan et al; Fig 4; Page 4; lines 10-20). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone taught by Ryan as microphone in the device taught by Poletti. The motivation to do so would have been to increase the protection against noise of the microphone array.

Claims 30-31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polleti (US 2017/0295429 A1) in view of Saleem et al (US 9,293,134 B1).
Regarding claim 30, Poletti discloses a microphone comprising: a microphone array comprising a plurality of microphone elements arranged in a plurality of layers (Polleti; Fig 3; microphone 330 arranged in a plurality of layers; Para [0082]), the layers being stacked such that each microphone element of a given layer is vertically aligned with respective microphone elements in the other layers (Polleti; Fig 3; microphones 330 are vertically aligned), but do not expressly disclose wherein the microphone array is configured to capture near-field sounds and reject far-field sounds within a first range of frequencies. However, in the same field of endeavor, Saleem et al disclose a microphone wherein the microphone array is configured to capture near-field sounds and reject far-field sounds within a first range of frequencies (Saleem et al; col 1; lines 63-67; capture voice signals). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filtering taught by Saleem in the device taught by Poletti. The motivation to do so would have been to improve the quality of the sound signal recorded by the microphone array.

Regarding claim 31, Polleti in view of Saleem et al disclose the microphone array of claim 30, but do not expressly disclose wherein the first range of frequencies is about 20 hertz (Hz) to about 18.5 kilohertz (kHz). However, in the same field of endeavor, Saleem et al disclose a microphone wherein the first range of frequencies is about 20 hertz (Hz) to about 18.5 kilohertz (kHz) (Saleem et al; col 1; lines 63-67; voice signals is in the first frequency range). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filtering taught by Saleem in the device taught by Poletti. The motivation to do so would have been to improve the quality of the sound signal recorded by the microphone array.

Regarding claim 33, Polleti in view of Saleem et al disclose the microphone of claim 30, wherein the plurality of microphone elements comprise micro-electrical mechanical system (MEMS) microphone transducers (Polleti; Para [0013]).

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polleti (US 2017/0295429 A1) in view of Saleem et al (US 9,293,134 B1) and further in view of Ser et al (NPL, Self Calibration based robust near field Adaptive beamforming for microphone arrays).
Regarding claim 32, Polleti in view of Saleem et al disclose the microphone of claim 30, but do not expressly disclose wherein the microphone array has a peak sensitivity at a working distance of less than about four inches from the center of the microphone array. However, in the same field of endeavor, Ser et al disclose a microphone wherein the microphone array has a peak sensitivity at a working distance of less than about four inches from the center of the microphone array (Ser et al; Fig 2;). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filtering taught by Saleem in the device taught by Poletti. The motivation to do so would have been to reduce power consumption by the microphone array.

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polleti (US 2017/0295429 A1) in view of Saleem et al (US 9,293,134 B1) and further in view of Yonchara et al (US 2007/0019829 A1).
Regarding claim 34, Polleti in view of Saleem et al disclose the microphone of claim 30, but do not expressly disclose wherein the plurality of microphone elements comprise condenser microphone capsules. However, in the same field of endeavor, Yonchara et al disclose a microphone wherein the plurality of microphone elements comprise condenser microphone capsules (Yonchara et al; Para [0007]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone taught by Yonchara in the device taught by Poletti. The motivation to do so would have been to reduce the size of the microphone array.


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651